DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021, has been entered.

Claim Interpretation
In reference to claim 1, it is noted that each of the “wherein” clauses (line 17 on) represent functional limitations of the claim, and do NOT add any structure to the claimed MCMS. In line 17, the limitation reading “wherein the MCMS is alternatively configured as an occupiable defensive fighting position (“DFP”) and as a common remotely operated weapon station (“CROWS”) mount, with the DFP configuration and the CROWS mount configuration both comprising the selfsame platform” (emphasis added) is not considered a structural limitation of the claim, since the term “alternatively configured as” denotes intended use. It is noted that the term “as” constitutes a preposition in said limitation; the applicable, relied-upon, plain meaning of the preposition “as” is “in the role, capacity, or function of” (see attached Notice of References Cited, Reference U). In other words, the above-quoted limitation is interpreted to require that the MCMS can alternatively function (or “can alternatively play 
Thus, the specific DFP structure set forth in lines 21-31 is not a structural limitation of the claim. Further, the CROWS mount set forth in lines 32-35 is not a structural limitation of the claim. Further, it is noted that the final “wherein” clause of claim 1 is clearly a conditional, functional limitation, as evidenced by the limitations stating “when configured as…”
It is noted that lines 17-35 of claim 1 merely require that the MCMS is capable of alternative configuration as a DFP, where the DFP comprises a specific DFP structure (set forth in line 21-31), and as a CROWS mount, where the CROWS mount comprises a specific CROWS mount structure (set forth in lines 32-35), by utilizing the platform to connect and support the DFP when the MCMS is in a DFP configuration and to connect and support the CROWS mount when the MCMS is in the CROWS mount configuration. If Applicant intends to positively require the DFP and CROWS mount as structural limitations of the claim, then it is strongly suggested that Applicant clearly claim such. For example:
A mission configurable mounting system ("MCMS"), said MCMS comprising:
a container portion;
a platform assembly portion disposed within the container portion, the platform assembly portion comprising: 
a vertically moveable platform, and 
a lift mechanism operably connected to the platform, the platform moveable by the lift mechanism from a first vertical position to a second vertical position located above the first vertical position;
an occupiable defensive fighting position (“DFP”) selectively attachable to the platform, the DFP comprising a DFP structure, said DFP structure comprising frame members, a plurality of ballistic wall panels, and a plurality of ballistic roof panels, an occupiable space located above the platform, the occupiable space having a floor substantially surrounded by the ballistic wall panels, and the vertical position of the floor is fixed relative to the vertical position of the platform when the DFP is attached to the platform;
a common remotely operated weapon station (“CROWS”) mount selectively attachable to the platform, the CROWS mount comprising a weapon mount structure to which a remotely operated weapon is selectively attachable;
wherein said platform is configured to alternatively assemble with the DFP and the CROWS mount via selective attachment of the DFP or the CROWS mount to the platform; 2U.S.S.N. 16/532,479 Amendment Accompanying RCE Responsive to 10-16-2020 Final Office Action Attorney Docket No. 025097.0056 
wherein, when said platform is assembled with the DFP, said ballistic wall panels and said ballistic roof panels are attached to said frame members, and said DFP structure is connected to a supported by the platform;
wherein, when said platform is assembled with the CROWS mount, said weapon mount structure is connected to and supported by the platform; and
wherein said MCMS has a fully deployed state in the platform second vertical position, and in the fully deployed state, when the DFP structure or weapon mount is assembled with the platform, said DFP structure or weapon mount are respectively disposed substantially above the container portion.

It is noted that adoption of the exemplary claim language, as set forth above, would require amendments to many of the dependent claims in order for sake of consistency of claim language. Applicant is strongly urged to adopt the above, exemplary claim language if, in fact, Applicant intends to positively require the DFP and CROWS mount as structural limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the DFP configuration" in line 19.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will consider said limitation as reading “a DFP configuration.” Correction and/or clarification are required.
Claim 1 recites the limitation "the CROWS mount configuration" in line 19.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will consider said limitation as reading “a CROWS mount configuration.” Correction and/or clarification are required.
Claim 1 recites the limitation "said MCMS configured as a DFP" (2X) in lines 21 and 23.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will consider said limitation as reading “said MCMS when configured as a DFP” Correction and/or clarification are required.
Claim 1 recites the limitation "said MCMS configured as a CROWS mount" in line 32.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will consider said limitation as reading “said MCMS when configured as a CROWS mount” Correction and/or clarification are required.
Claim 6 recites the limitation "said MCMS configured as a DFP" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will consider said limitation as reading “said MCMS when configured as a DFP” Correction and/or clarification are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medlin (6009791).
In reference to claim 1, Medlin discloses a mission configurable mounting system (MCMS), said MCMS comprising: 
a container portion (column 3, first paragraph, the “commercial vehicle” constitutes a container); and 
a platform assembly portion disposed within the container portion, the platform assembly portion comprising: 
a vertically moveable platform (figures 1, 2, and 3A, platform 40), and 
a lift mechanism operably connected to the platform, the platform moveable by the lift mechanism from a first vertical position to a second vertical position located above the first vertical position (the 
wherein said MCMS is alternatively configured as an occupiable defensive fighting position ("DFP") and as a common remotely operated weapon station ("CROWS") mount, with a DFP configuration and a CROWS mount configuration both comprising the selfsame platform (figures 1, 2, and 3A, platform 40; this limitation does NOT positively require a mount for a remotely operated weapon or a DFP, but merely requires a platform that is capable of selective, alternative use as a mount for a remotely operate weapon or a DFP; the platform of Medlin is clearly capable of such function, since it is a flat platform of a size that would reasonably accommodate a mount for a remotely operate weapon, such as elements 80 + 100 of Medlin, or a DFP as recited in the claims, e.g., a DFP for a single occupant);
wherein said MCMS when configured as a DFP comprises a DFP structure, said DFP structure comprising frame members, a plurality of ballistic wall panels, and a plurality of ballistic roof panels, and said MCMS when configured as a DFP has an occupiable space located above the platform, the occupiable space having a floor substantially surrounded by the ballistic wall panels, and the vertical position of the floor is fixed relative to the vertical position of the platform (the platform of Medlin is capable of securely supporting a DFP structure having the features set forth in this “wherein” 
wherein, when said MCMS is configured as a DFP, said ballistic wall panels and said ballistic roof panels are attached to said frame members, and said DFP structure is connected to and supported by the platform (the platform of Medlin is capable of connecting to and supporting a DFP having the structural features set forth by Applicant; the DFP is NOT a structural limitation of the claim);
wherein said MCMS when configured as a CROWS mount comprises a weapon mount structure to which a remotely operated weapon is selectively attachable: wherein, when said MCMS is configured as a CROWS mount, said weapon mount structure is connected to and supported by the platform (the platform of Medlin is capable of connecting to and supporting a CROWS mount having the structural features set forth by Applicant; the CROWS mount is NOT a structural limitation of the claim); and
wherein said MCMS has a fully deployed state in the platform second vertical position and in the fully deployed state the DFP structure of the MCMS when configured as a DFP and the weapon mount structure of the MCMS when configured as a CROWS mount are respectively disposed substantially above the container portion (column 3, first paragraph, makes clear that the deployed state raises the structure supported by the platform substantially above the container portion).

In reference to claims 3-10, Medlin discloses the claimed invention, as set forth above (the platform is capable of removable attachment with a DFP structure having all of the features set forth in the claims; the DFP is NOT a structural limitation of the claims).
In reference to claims 16 and 17, Medlin discloses the claimed invention, as set forth above in the reference to claim 1 (The MCMS of Medline utilizes the selfsame platform assembly and container portion no matter how it is configured operationally).


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muegerl (2017/0156309).
In reference to claim 1, Mugerl discloses a mission configurable mounting system (MCMS), said MCMS comprising: 
a container portion (figures, container 100); and 
a platform assembly portion disposed within the container portion, the platform assembly portion comprising: 
a vertically moveable platform (figures 1 and 2, the floor of element 200), and 
a lift mechanism operably connected to the platform, the platform moveable by the lift mechanism from a first vertical position to a second vertical position located above the first vertical position (figures, lift mechanism 300);
wherein said MCMS is alternatively configured as an occupiable defensive fighting position ("DFP") and as a common remotely operated weapon station ("CROWS") mount, with a DFP configuration and a CROWS mount configuration both comprising the selfsame platform (this limitation does NOT positively require a mount for a remotely operated weapon or a DFP, but merely requires that the platform is capable of selective, alternative use as a mount for a remotely operate weapon or a DFP; the platform of Mugerl is clearly capable of such function, since it is clearly shown in the drawings to be capable of use as a DFP; the platform is also capable of use as a CROWS mount, since the drawings show that a weapon mount may be supported by said platform);
wherein said MCMS when configured as a DFP comprises a DFP structure, said DFP structure comprising frame members, a plurality of ballistic wall panels, and a plurality of ballistic roof panels, and said MCMS when configured as a DFP has an occupiable space located above the platform, the occupiable space having a floor substantially surrounded by the ballistic wall panels, and the vertical position of the floor is fixed relative to the vertical position of the platform (the platform of Mugerl is capable of securely supporting a DFP structure having the features set forth in this “wherein” clause, which is all that the claim requires; the DFP is NOT a structural limitation of the claim; enclosure 200 of Mugerl is capable of supporting or incorporating all of the DFP features set forth in the claim);
wherein, when said MCMS is configured as a DFP, said ballistic wall panels and said ballistic roof panels are attached to said frame members, and said DFP structure is connected to and supported by the platform (the platform of Mugerl is capable of connecting to and supporting a DFP having the structural features set forth by Applicant; the DFP is NOT a structural limitation of the claim);
wherein said MCMS when configured as a CROWS mount comprises a weapon mount structure to which a remotely operated weapon is selectively attachable: wherein, when said MCMS is configured as a CROWS mount, said weapon mount structure is connected to and supported by the platform (the platform of Mugerl is capable of connecting to and supporting a CROWS mount having the structural features set forth by Applicant; the CROWS mount is NOT a structural limitation of the claim; e.g., a CROWS mount could be mounted to the enclosure 200 in manner identical to weapon mount 500); and
wherein said MCMS has a fully deployed state in the platform second vertical position and in the fully deployed state the DFP structure of the MCMS when configured as a DFP and the weapon mount structure of the MCMS when configured as a CROWS mount are respectively disposed substantially above the container portion (figures).
In reference to claim 2, Mugerl discloses the claimed invention, as set forth above (the platform is capable of removable attachment with a weapon mount structure; the weapon mount is NOT a structural limitation of the claims).

In reference to claim 11, Mugerl discloses the claimed invention (figures 1, 4, and 5, clearly show spaced apertures formed in the base of the container, as claimed; e.g., in figure 4, the spaced apertures are shown formed in the base of the container on the side facing the hitch point of the trailer).
In reference to claims 12 and 13, Mugerl discloses the claimed invention (figures 1 and 4-6, esp. 6 show that the bottom corners of the container constitute receptacles as claimed, e.g., ISO container corner fittings, and a person of ordinary skill in the art would at once envisage such).
In reference to claims 14 and 15, Mugerl discloses the claimed invention (figures 1 and 4-6; paragraph 50).
In reference to claims 16 and 17, Mugerl discloses the claimed invention, as set forth above in the reference to claim 1.
In reference to claims 18-20, Mugerl discloses the claimed invention (paragraph 45, “turnbuckle…in each corner”).


Response to Arguments
Applicant's arguments filed February 16, 2021 have been fully considered but they are not persuasive. Regarding the arguments pertaining to Ortega Martorell in view of Fitzgerald, the examiner asserts that said rejection is still applicable and proper. However, in light of the claims as currently presented, the examiner has opted to apply an alternative rejection that relies upon Mugerl. Thus, Applicant’s arguments with respect to Ortega Martorell in view of Fitzgerald have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Medlin, Applicant’s arguments are moot in view of the section entitled Claim Interpretation, above, which makes clear that neither the DFP nor the CROWS mount constitute a structural limitation of the claims. Thus, the examiner asserts that the claimed invention is anticipated by both Medlin and Mugerl, as set for in the above-rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641